DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the scope of the claimed invention is indefinite because a sidewall is not inherent to a treatment area; thus, the limitation of “at least one sidewall of the treatment area” renders the scope of the claimed invention indefinite because it is unclear how it relates to the previously recited steps of the claimed method.
	Regarding claim 11, the scope of the claimed invention is indefinite because it is unclear how a treatment area excavated in place can be backfilled.
	Regarding claim 15, the scope of the claimed invention is indefinite because it is unclear how an oxidant provided absent any additive can have a concentration less than 100%.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Land et al. (US Patent No. 5,615,974 A).
Land et al. ‘974 discloses a method to remediate at least one contaminant in soil, comprising:
regarding claim 1,
providing an oxidant to the soil in a treatment area, wherein no additive is combined with the oxidant; and  5excavating the treatment area in place to mix the soil in the treatment area with the oxidant to produce remediated soil (col. 6, line 55 – col. 7, line 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-10, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land et al. (US Patent No. 5,615,974 A).
Regarding claims 2-4, Land et al. ‘974 fails to teach at least one additional remediation cycle performed in the remediated soil.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Land method such that it would have comprised at least one additional cycle comprising the steps of measuring at least one contaminant level in the remediated soil, providing an additional amount 
 Regarding claims 5 and 6, Land et al. ‘974 fails to teach the step of measuring an amount of the at least one contaminant in a base or sidewall of the treatment area.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Land such that it would have further included the steps of measuring an amount of the at least one contaminant in a base or sidewall of the treatment area and increasing the treatment area, since the examiner takes Official Notice of the practice in the art of soil remediation for determining the boundaries or extent of contamination.  In this instance, the motivation would have been to remediate any unreacted contaminant.
Regarding claim 7, Land et al. ‘974 fails to teach a ratio of hydrogen peroxide to soil.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have used an oxidant to soil ratio in the Land method of between about 1 lb. oxidant: 49 lbs. soil and about 1 lb. oxidant: 105 lbs. soil to effect a desired degree of remediation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance, the motivation for modification would have been to use a site-specific oxidant-to-soil ratio effective to achieve a desired level of remediation while limiting harm to microorganisms (col. 6, line 30-43).

	Regarding claims 9 and 10, Land et al. ‘974 teaches the time of oxidation as dependent upon several factors including type of contaminant and type of soil (col. 6, lines 46-54) but fails teach a specific contact time between the oxidant and the soil.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Land method such that a contact time between the oxidant and the soil could have been between about 48 hours and 72 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance, the motivation would have been to use a site-specific contact time between the oxidant and soil effective to achieve a desired level of remediation while limiting harm to the soil microbiome (col. 6, line 30-43).
	Regarding claim 12, the Lane method comprises (inherently) the step of pre-analyzing a level of the at least one contaminant in the soil of the treatment area (the level at which it is determined remediation is needed).
Regarding claim 13, the Lane method comprises (inherently) the step of determining feasibility of the method for the treatment area.
Regarding claim 14, Lane et al. ‘974 teaches the remediated medium as soil or rock (col. 3, lines 11-13) but fails to disclose a specific type of either soil or rock.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium of Lane such that the soil or rock would have been at least one of silty fine grain sand, weathered sandstone, fractured bedrock sandstone, claystone, fine grain 
Regarding claims 2016 and 17, Lane et al. ‘974 further teach the oxidant comprising/consisting of hydrogen peroxide (Claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
13 February 2021